United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Capital Heights, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-36
Issued: August 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 4, 2010 appellant filed a timely appeal of a June 29, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP) denying further merit review. Because
over 180 days elapsed between the most recent merit decision, of January 4, 2010, to the filing of
this appeal the Board lacks jurisdiction to review the merits of his case, pursuant to section 8128
of the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193, 8128(a).

FACTUAL HISTORY
On January 25, 1999 appellant, then a 34-year-old letter sorter machine operator, filed an
occupational disease alleging that he developed bilateral carpal tunnel syndrome due to factors of
his federal employment.
On April 8, 1999 OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome
and right carpal tunnel release. On April 16, 1999 Dr. Rida Azer, a Board-certified orthopedic
surgeon, performed a right carpal tunnel release. OWCP authorized left carpal tunnel release on
April 4, 2000. Dr. Azer performed this surgery on May 12, 2000. On October 16, 2003
appellant underwent an electromyogram (EMG) and nerve conduction velocity (NCV) tests were
normal. On March 9, 2005 Dr. Azer stated that he had satisfactory grip and normal sensation
over the right and left median nerves. She repeated these findings on June 15, 2005.
In a report dated May 3, 2006, Dr. Azer stated that appellant had normal sensation of his
right and left median nerve, but had residuals of 35 percent impairment bilaterally. Appellant
filed a claim for compensation requesting a schedule award on October 12, 2006. He submitted
a report dated February 9, 2007, Dr. Hampton J. Jackson, Jr., a Board-certified orthopedic
surgeon, who applied the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment2 (A.M.A., Guides) and found that appellant had 20 percent
loss of strength on the right and 20 to 25 percent loss of strength on the left. Dr. Jackson found
that appellant had 10 percent impairment bilaterally due to loss of grip strength. He further
found that appellant had 10 percent impairment bilaterally due to loss of pinch strength.
Dr. Jackson found that appellant had grade three sensory deficit and pain or 24 percent
impairment of each upper extremity. He also found that appellant had grade four impairment
due to motor and power deficit or 2.5 motor deficit. Dr. Jackson concluded that appellant had 41
percent impairment of each upper extremity due to carpal tunnel syndrome.
OWCP’s medical adviser reviewed this report on March 20, 2007 and found that
appellant required additional electrodiagnostic testing.
OWCP referred appellant for a second opinion evaluation with Dr. Robert Smith, a
Board-certified orthopedic surgeon on June 19, 2007. In a report dated July 19, 2007, Dr. Smith
noted appellant’s history of injury and medical history. He found no evidence of atrophy or
deformity in the upper extremities and normal range of motion. Dr. Smith stated that grip, pinch
and opposition strength were normal with negative Tinel’s and Phalen’s signs. He noted that a
postoperative EMG study in 2003 showed no evidence on ongoing carpal tunnel syndrome.
Dr. Smith found that appellant had no ratable impairment of his upper extremities based on the
fifth edition of the A.M.A., Guides.
By decision dated August 29, 2007, OWCP denied appellant’s claim for a schedule
award finding that Dr. Smith’s report established that appellant did not have a ratable impairment
due to his accepted condition of bilateral carpal tunnel syndrome.

2

A.M.A., Guides (5th ed. 2001).

2

Dr. Peter S. Trent, a Board-certified orthopedic surgeon, submitted a report dated
December 10, 2007 and stated that he did not agree with Dr. Smith’s impairment rating. He
stated, “The physical examination of [appellant] in the office today shows well-healed scars.
There is a small degree of thenar atrophy on the right when compared to the left. [Appellant]
does have some residual tenderness over the carpal canal, but grip strength is good.”
Dr. Jackson submitted a report dated August 1, 2008 and stated that grip and pinch
strength testing established diminished strength. He again opined that appellant had 41 percent
impairment of his upper extremities bilaterally under the fifth edition of the A.M.A., Guides.
Appellant requested reconsideration on August 27, 2008. By decision dated December 4,
2008, OWCP reviewed the merits of his claim and denied modification of the August 29, 2007
decision.
Appellant again requested reconsideration on December 20, 2008. He submitted a report
dated December 12, 2008 from Dr. Jackson noting that he supplied appellant’s impairment rating
based on the fifth edition of the A.M.A., Guides using grip and pinch strength and that
appellant’s impairment rating remained the same. Dr. Azer examined appellant on January 14,
2009 and stated that sensation in the median nerves was normal bilaterally and that grip was
satisfactory.
OWCP’s medical examiner reviewed the medical evidence on March 27, 2009 and
agreed that appellant had no ratable impairment under the A.M.A., Guides.
By decision dated April 16, 2009, OWCP reviewed the merits of appellant’s claim and
denied modification of its prior decisions.
Dr. Azer examined appellant on May 22, 2009 and repeated his findings of satisfactory
sensation and grip strength. Dr. Jackson recommended repeat EMG’s on June 16, 2009. In a
report dated October 9, 2009, Drs. Jackson and Azer reviewed appellant’s findings and applied
the sixth edition of the A.M.A., Guides.3 The physicians stated, “It is my opinion that the ratings
that we gave based on the fifth edition, remains 41 percent of the upper extremity. However,
when I review the sixth edition for the same findings, [appellant’s] rating drops to 38 percent.
That is 38 percent in each upper extremity.”
Appellant requested reconsideration on October 23, 2009. In a decision dated January 4,
2010, OWCP reviewed the merits of his claim but did not modify the April 16, 2009 decision
denying his claim for a schedule award.
Appellant submitted a report dated January 29, 2010 from Dr. Azer which diagnosed
carpal tunnel syndrome and opined that he had residuals. Dr. Daniel Ignacio, completed an
EMG report on February 1, 2010 and diagnosed chronic bilateral carpal tunnel syndrome with
chronic stable denervation of the right hand. He stated that the right median nerve conduction
block across the right wrist was improved but continued to be slow with chronic denervation of
the right hand. In a narrative report of the same date, Dr. Ignacio noted appellant’s medical
3

Id., at (6th ed. 2009).

3

history and found hypoesthesia along the right thumb and index finger with limited grip strength.
He also found continuing hypoesthesia and weakness along the left hand. Dr. Ignacio diagnosed
chronic bilateral carpal tunnel syndrome with chronic denervations along the right hand, chronic
tenosynovitis of the wrist and chronic regional pain syndrome. On February 12 and 24, 2010
Dr. Ignacio repeated his diagnoses and recommended that appellant use a wrist splint. In a report
dated March 11, 2010, he stated that appellant had multiple surgeries with scarrings and
associated sensorimotor defect which he believed resulted in a permanent impairment.
Appellant requested reconsideration on March 18, 2010. He submitted a report dated
February 10, 2010 from Dr. Henry M. Daniels, a Board-certified orthopedic surgeon, noting the
history of injury and medical history. Dr. Daniels noted that appellant experienced numbness
and tingling in the median sensory distribution of both hands as well as dysesthesia during
sleeping hours and residual grip strength weaknesses. He reviewed appellant’s electrodiagnostic
studies and diagnosed residual median neuropathy and de Quervain’s tenosynovitis bilaterally.
By decision dated June 29, 2010, OWCP declined to reopen appellant’s claim for
consideration of the merits finding that he failed to submit new legal evidence or argument in
support of his request for reconsideration.
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.4
Section 10.606(b) of the Code of Federal Regulations provides that a claimant may obtain review
of the merits of the claim by submitting in writing an application for reconsideration which sets
forth arguments or evidence and shows that OWCP erroneously applied or interpreted a specific
point of law; or advances a relevant legal argument not previously considered by OWCP; or
includes relevant and pertinent new evidence not previously considered by OWCP.5 Section
10.608 of OWCP’s regulations provide that when a request for reconsideration is timely, but
does meet at least one of these three requirements, it will deny the application for review without
reopening the case for a review on the merits.6
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case. The Board has also
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.
ANALYSIS
Appellant requested a schedule award for his upper extremity impairments due to his
accepted condition of bilateral carpal tunnel syndrome. OWCP denied this claim finding that he
4

5 U.S.C. §§ 8101-8193, 8128(a).

5

20 C.F.R. § 10.606.

6

Id., at § 10.608.

4

had not established a ratable impairment under the A.M.A., Guides. The issue currently before
the Board is whether on reconsideration appellant has submitted new medical evidence pertinent
and relevant to whether he has a permanent impairment of his upper extremities entitling him to
a schedule award and requiring OWCP to reopen his claim for consideration of the merits.
Following the January 4, 2010 merit decision, appellant requested reconsideration and
submitted a series of medical reports including a January 29, 2010 report from Dr. Azer, a
February 10, 2010 report from Dr. Daniels and reports from Dr. Ignacio dated February 1, 12
and 24, 2010. OWCP declined to reopen his claim for consideration of the merits on June 29,
2010 finding that he had not submitted relevant new evidence.
It is well established that the requirement for reopening a claim for further merit review
before OWCP does not require a claimant to submit all evidence necessary to discharge his
burden of proof. Rather, the requirement for reopening a case specifies only that the evidence be
relevant, pertinent and not previously considered by OWCP. The presentation of such new
evidence creates the necessity for review of the full case record in order to properly determine
whether the newly submitted evidence warrants modification of an earlier decision.7
The evidence that appellant submitted with his request for reconsideration included
Dr. Ignacio’s 2010 EMG report, which demonstrated continued denervation of the right hand.
This postsurgical electrodiagnostic study was new to the record and is relevant to appellant’s
permanent impairment for schedule award purposes under the sixth edition of the A.M.A.,
Guides.8 Dr. Ignacio also submitted narrative reports finding hypoesthesia along the right thumb
and index finger with limited grip strength as well as continuing hypoesthesia and weakness
along the left hand. He stated that appellant had multiple surgeries with scarrings and associated
sensorimotor defect which he believed resulted in a permanent impairment. The Board finds that
these new reports are pertinent and relevant to the issue of whether he has permanent impairment
of his upper extremities entitling him to a schedule award. Thus, a merit review is warranted.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration
under section 8128 of FECA.

7

F.D. (S.D.), 58 ECAB 413 (2007).

8

A.M.A., Guides 432-33, 445-50.

5

ORDER
IT IS HEREBY ORDERED THAT the June 29, 2010 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded to OWCP for further
actions consistent with this decision.
Issued: August 17, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

